Exhibit 10.1

QORVO, INC.

Indemnification Agreement

This Indemnification Agreement (this “Agreement”) is made and entered into as
of January 1, 2015, by and between Qorvo, Inc., a Delaware corporation (the
“Company”, which term shall include, where appropriate, any Entity controlled
directly or indirectly by the Company), and                                     
(“Indemnitee”). Capitalized terms used and not otherwise defined herein have the
meanings set forth in Section 1.

WHEREAS, increased corporate litigation has subjected officers, the members of
boards of directors, boards of managers and similar governing bodies to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for companies to attract and retain the most qualified persons to serve as
officers or members of boards of directors, boards of managers and similar
governing bodies;

WHEREAS, it is essential to the Company that it be able to retain and attract
the most capable persons available to serve as officers of the Company or as
directors on the Company’s board of directors (the “Board”);

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to the
Company’s certificate of incorporation (as amended, restated, supplemented or
otherwise modified, the “Certificate of Incorporation”), revocation of any
provision of the Company’s bylaws (as amended, restated, supplemented or
otherwise modified, the “Bylaws”) or any change in the ownership of the Company
or the composition of the Board); and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s position as an officer or director of the Company, as
applicable.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.        Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth below:

“Corporate Status” describes the status of a person who is serving or has served
(i) as a director, officer, employee, agent or fiduciary of the Company,
including as a member of any committee of the Board, (ii) in any capacity with
respect to any employee benefit plan of the Company, or (iii) as a manager,
director, partner, trustee, officer, employee, or agent of any other Entity at
the request of the Company. For purposes of clause (iii) of this definition, an
officer or director of the Company who is serving or has served as a manager,
director, partner, trustee, officer, employee or agent of a Subsidiary of the
Company shall be deemed to be serving at the request of the Company.

“Entity” means any corporation, partnership, limited liability company, joint
venture, trust, foundation, association, organization or other legal entity.

“Expenses” means all fees, costs and expenses incurred in connection with any
Proceeding, including reasonable attorneys’ fees, disbursements and retainers
(including any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Section 9 and Section 10C), fees and disbursements of expert
witnesses, private investigators and professional advisors (including, without
limitation,



--------------------------------------------------------------------------------

accountants and investment bankers), court costs, transcript costs, fees of
experts, travel expenses, duplicating, printing and binding costs, telephone and
fax transmission charges, postage, delivery services, secretarial services and
other reasonable disbursements and expenses.

“Indemnifiable Amounts” has the meaning set forth in Section 3A.

“Indemnifiable Expenses” has the meaning set forth in Section 3A.

“Indemnifiable Liabilities” has the meaning set forth in Section 3A.

“Liabilities” means judgments, damages, liabilities, losses, penalties, excise
taxes, fines and amounts paid in settlement.

“Proceeding” means any threatened, pending or completed claim, action, suit,
arbitration, alternate dispute resolution process, investigation, administrative
hearing, appeal, or any other proceeding, whether civil, criminal,
administrative, arbitrative or investigative, whether formal or informal,
including a proceeding initiated by Indemnitee pursuant to Section 10 to enforce
Indemnitee’s rights hereunder.

“Subsidiary” means any corporation, partnership, limited liability company,
joint venture, trust or other Entity of which the Company owns (either directly
or through or together with another Subsidiary of the Company) either (i) a
general partner, managing member or other similar interest or (ii) (A) fifty
percent (50%) or more of the voting power of the voting capital equity interests
of such corporation, partnership, limited liability company, joint venture or
other Entity, or (B) fifty percent (50%) or more of the outstanding voting
capital stock or other voting equity interests of such corporation, partnership,
limited liability company, joint venture or other Entity.

Section 2.        Services of Indemnitee. In consideration of the Company’s
covenants and commitments hereunder, Indemnitee agrees to serve or continue to
serve as an officer or director of the Company, as applicable. However, this
Agreement shall not impose any obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company beyond any period otherwise
required by law or by other agreements or commitments of the parties hereto, if
any.

Section 3.        Agreement to Indemnify. The Company agrees to indemnify
Indemnitee to the fullest extent permitted under applicable law. In furtherance
of the foregoing and without limiting the generality thereof:

3A.        Subject to the exceptions contained in Section 4A, if Indemnitee was
or is a party to or participant in or is threatened to be made a party to or
participant in any Proceeding (other than an action by or in the right of the
Company) by reason of Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Company against all Expenses and Liabilities incurred or paid
by Indemnitee in connection with such Proceeding (referred to herein as
“Indemnifiable Expenses” and “Indemnifiable Liabilities,” respectively, and
collectively as “Indemnifiable Amounts”).

3B.        Subject to the exceptions contained in Section 4B, if Indemnitee was
or is a party to or participant in or is threatened to be made a party to or
participant in any Proceeding by or in the right of the Company by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Indemnifiable Expenses.

3C.        In addition to, and without regard to any limitations on, the
indemnification otherwise provided under this Section 3, but subject to the
exception contained in Section 4C, Indemnitee shall be

 

- 2 -



--------------------------------------------------------------------------------

indemnified by the Company against all Liabilities and Expenses incurred or paid
by Indemnitee in connection with any Proceeding (including any Proceeding by or
in the right of the Company) to or in which Indemnitee was or is a party or
participant or is threatened to be made a party or participant by reason of
Indemnitee’s Corporate Status.

3D.        To the extent that Indemnitee was or is by reason of Indemnitee’s
Corporate Status a witness to, or is required or requested to respond to
discovery requests in, any Proceeding to or in which Indemnitee is not a party
or otherwise a participant, Indemnitee shall be indemnified by the Company
against all Indemnifiable Expenses.

Section 4.        Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Section 3A, Section 3B and Section 3C in all circumstances
other than the following:

4A.        If indemnification is requested under Section 3A and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal Proceeding, Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful, Indemnitee
shall not be entitled to payment of Indemnifiable Amounts hereunder.

4B.        If indemnification is requested under Section 3B and:

(i)        it has been adjudicated finally by a court of competent jurisdiction
that, in connection with the subject of the Proceeding out of which the claim
for indemnification has arisen, Indemnitee failed to act (A) in good faith and
(B) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or

(ii)        it has been adjudicated finally by a court of competent jurisdiction
that Indemnitee is liable to the Company with respect to any claim, issue or
matter involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit, no Indemnifiable Expenses shall be paid with respect
to such claim, issue or matter unless the court of law or another court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Expenses that such court shall deem proper.

4C.        If indemnification is requested under Section 3C and it has been
adjudicated finally by a court of competent jurisdiction that such
indemnification is unlawful.

It is the intent of the parties hereto that this Agreement secure for Indemnitee
rights of indemnification that are as favorable as permitted under applicable
law. Accordingly, Indemnitee shall be presumed entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 5, and it shall be presumed that Indemnitee has at all
times acted in good faith and in a manner Indemnitee reasonably believed to be
in the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action is based on the records or books of account of the
Company or any of its Subsidiaries, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or any of its
Subsidiaries in the course of their duties, or on the advice of legal counsel
for the Company or any of its Subsidiaries, or on information or records given
or reports made to the

 

- 3 -



--------------------------------------------------------------------------------

Company or any of its Subsidiaries by an independent certified public accountant
or by an appraiser or other expert selected with reasonable care by the Company
or any of its Subsidiaries. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Company or
any of its Subsidiaries shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

Section 5.        Procedure for Payment of Indemnifiable Amounts. Indemnitee
shall submit to the Company a written request specifying the Indemnifiable
Amounts for which Indemnitee seeks payment under Section 3 and the basis for the
claim. Subject to Section 8, the Company shall pay such Indemnifiable Amounts to
Indemnitee within ten (10) calendar days following receipt of the request.

Section 6.        Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to or participant in and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
then the Company shall indemnify Indemnitee against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Agreement,
the termination of any claim, issue or matter in such a Proceeding (generally or
against Indemnitee) by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

Section 7.        Effect of Certain Resolutions. Neither the settlement nor
termination of any Proceeding nor the failure of the Company to award
indemnification or to determine that indemnification is payable shall create an
adverse presumption that Indemnitee is not entitled to indemnification
hereunder. In addition, the termination of any proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not create a presumption that Indemnitee did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal action or
proceeding, had reasonable cause to believe that Indemnitee’s action was
unlawful.

Section 8.        Agreement to Advance Expenses; Conditions. The Company shall
pay to Indemnitee all Indemnifiable Expenses incurred by Indemnitee in
connection with any Proceeding, including a Proceeding by or in the right of the
Company, in advance of the final disposition of such Proceeding, as the same are
incurred; provided that Indemnitee hereby undertakes to repay the amount of
Indemnifiable Expenses paid to Indemnitee if it is finally determined by a court
of competent jurisdiction that Indemnitee is not entitled under this Agreement
to indemnification with respect to such Expenses. This undertaking is an
unlimited and unsecured general obligation of Indemnitee and no interest shall
be charged thereon.

Section 9.        Procedure for Advance Payment of Expenses. Indemnitee shall
submit to the Company a written request specifying the Indemnifiable Expenses
for which Indemnitee seeks an advancement under Section 8, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Subject to Section 8, payment of Indemnifiable Expenses under
Section 8 shall be made no later than ten (10) calendar days after the Company’s
receipt of such request.

 

- 4 -



--------------------------------------------------------------------------------

Section 10.        Remedies of Indemnitee.

10A.        Right to Petition Court. In the event that Indemnitee makes a
request for payment of Indemnifiable Amounts under Section 3 and Section 5 or a
request for an advancement of Indemnifiable Expenses under Section 8 and
Section 9 and the Company fails to make such payment or advancement in a timely
manner pursuant to the terms of this Agreement, Indemnitee may petition a court
of law to enforce the Company’s obligations under this Agreement.

10B.        Burden of Proof. In any judicial proceeding brought under
Section 10A, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

10C.        Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 10A, or in connection with any claim or counterclaim brought by the
Company in connection therewith.

10D.        Validity of Agreement. The Company shall be precluded from asserting
in any Proceeding, including, without limitation, an action under Section 10A,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

10E.        Failure to Act Not a Defense. The failure of the Company (including
the Board or any committee thereof, its independent legal counsel or its
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10A, and shall not create a presumption that such payment or advancement
is not permissible.

Section 11.        Representations and Warranties of the Company. The Company
hereby represents and warrants to Indemnitee as follows:

11A.        Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Company.

11B.        Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

Section 12.        Contribution in the Event of Joint Liability. If for any
reason other than the statutory limitations of applicable law or as provided in
Section 4 the indemnification provided for in Section 3 is held by a court of
competent jurisdiction to be unavailable to Indemnitee in respect of any
Liabilities or Expenses in which the Company is jointly liable with Indemnitee
(or would be jointly liable if joined), then the Company, in lieu of
indemnifying Indemnitee thereunder, shall contribute to the amount actually and
reasonably incurred and paid or payable by Indemnitee as a result of such
Liabilities or Expenses in such proportion as is appropriate to reflect (a) the
relative benefits received by the Company and Indemnitee, and (b) the relative
fault of the Company and Indemnitee in connection with the action or inaction
that resulted in such Liabilities or Expenses, as well as any other relevant
equitable considerations. The relative fault of the Company and Indemnitee shall
be determined by reference to,

 

- 5 -



--------------------------------------------------------------------------------

among other things, (i) whether an untrue or alleged untrue statement of a
material fact or an omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee, (ii) the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Liabilities or Expenses, (iii) the
degree to which the parties’ actions were motivated by intent to gain personal
profit or advantage, (iv) the degree to which the parties’ liability is primary
or secondary, and (v) the degree to which the parties’ conduct is active or
passive. The Company and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 12 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 12.
No person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act of 1933, as amended) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

Section 13.        Insurance. The Company shall use commercially reasonable
efforts to maintain requisite directors and officers indemnity insurance
coverage in effect at all times (subject to appropriate cost considerations). In
all policies of director and officer liability insurance, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
officers and directors. The Company shall hereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of Indemnitee, all
Indemnifiable Amounts in accordance with the terms of such policies; provided
that nothing in this Section 13 shall affect the Company’s obligations under
this Agreement or the Company’s obligations to comply with the provisions of
this Agreement in a timely manner as provided.

Section 14.        Miscellaneous.

14A.        Contract Rights Not Exclusive. The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Certificate of
Incorporation or Bylaws, any other agreement, vote of stockholders or directors
(or a committee of the Board), or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity as a result of
Indemnitee’s serving as an officer or director.

14B.        Exception to Right of Indemnification. Notwithstanding any provision
in this Agreement, the Company shall not be obligated under this Agreement to
make any indemnity payment in connection with any claim made against Indemnitee:

(i)        for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

(ii)        for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

(iii)        in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) and
only to the extent that such Proceeding or part of a Proceeding is brought by
Indemnitee to interpret or enforce this Agreement or any related indemnification
obligations in a Company policy of insurance, the Bylaws or the Certificate of
Incorporation (unless a court having jurisdiction over such action determines
that each of the material

 

- 6 -



--------------------------------------------------------------------------------

assertions or defenses asserted by Indemnitee in such action was made in bad
faith or was frivolous), or (iii) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law.

14C.        Successors. This Agreement shall be (a) binding upon all successors
and assigns of the Company (including any transferee of all or a substantial
portion of the business, capital stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of Indemnitee.
This Agreement shall continue for the benefit of Indemnitee and such heirs,
personal representatives, executors and administrators of Indemnitee after
Indemnitee has ceased to have Corporate Status.

14D.        Subrogation. In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of Indemnitee against
other persons, and Indemnitee shall take, at the request and expense of the
Company, all reasonable action necessary to secure such subrogation rights,
including the execution of such documents as are necessary to enable the Company
to bring suit to enforce such rights.

14E.        Change in Law. To the extent that a change in applicable law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the Certificate
of Incorporation and/or Bylaws and this Agreement, Indemnitee shall be entitled
to such broader indemnification and advancements, and this Agreement shall be
deemed to be automatically amended to such extent.

14F.        Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application in such jurisdiction to the minimum extent
necessary to make such provision or clause valid, legal and enforceable, and the
remaining provisions and clauses of this Agreement (and this entire Agreement in
any other jurisdiction) shall remain fully enforceable and binding on the
parties.

14G.        Indemnitee as Plaintiff. Except as provided in Section 10C of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless such
Company has consented to the initiation of such Proceeding. This Section 14G
shall not apply to counterclaims or affirmative defenses asserted by Indemnitee
in any Proceeding brought against Indemnitee.

14H.        Modifications and Waiver. Except as provided in Section 14E above
with respect to changes in applicable law which broaden the right of Indemnitee
to be indemnified by the Company, no supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
(whether or not similar), nor shall such waiver constitute a continuing waiver.

14I.        Notices. All notices, requests, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given only (i) when
delivered personally to the recipient, (ii) one (1) business day after being
sent to the recipient by reputable overnight courier service (charges prepaid)
provided that confirmation of delivery is received, (iii) upon machine-generated
acknowledgment of receipt after transmittal by

 

- 7 -



--------------------------------------------------------------------------------

facsimile (provided that a confirmation copy is sent via reputable overnight
courier service for delivery within two (2) business days thereafter), or
(iv) five (5) after being mailed to the recipient by certified or registered
mail (return receipt requested and postage prepaid). Such notices, demands and
other communications shall be sent to the Company and the Indemnitee and their
respective addresses indicated below or to such other address or to the
attention of such other person or Entity as the recipient party has specified by
prior written notice to the sending party.

If to Indemnitee:

[Name]

[Address]

[City, State, ZIP]

If to the Company:

Qorvo, Inc.

2300 N.E. Brookwood Parkway

Hillsboro, Oregon 97124

Attention: Steven J. Buhaly, Chief Financial Officer

or to such other address as may have been furnished in the same manner by any
party to the others.

14J.        Governing Law; Jurisdiction. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. The Company and Indemnitee each irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding that arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in the Court of Chancery of the State
of Delaware.

14K.        Counterparts. This Agreement and any amendments hereto or thereto,
to the extent signed and delivered in counterparts (any one of which need not
contain the signatures of more than one party, but all such counterparts
together shall constitute one and the same Agreement ) by means of a facsimile
machine or electronic transmission in portable document format (pdf), shall be
treated in all manner and respects as an original thereof and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of either party
hereto, the other party hereto or thereto shall re-execute original forms
thereof and deliver them to such party. No party hereto shall raise the use of a
facsimile machine or electronic transmission in pdf to deliver a signature or
the fact that any signature or document was transmitted or communicated through
the use of facsimile machine as a defense to the formation of a contract, and
each such party forever waives any such defense.

14L.        Descriptive Headings; Interpretation. The headings and captions used
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. The use of the word
“including” herein shall mean “including without limitation.” Any reference to
the masculine, feminine or neuter gender shall be deemed to include any gender
or all three as appropriate.

 

- 8 -



--------------------------------------------------------------------------------

14M.        Entire Agreement. This Agreement, including any exhibits or
attachments hereto, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and
supersedes any prior understandings, agreements and representations by or
between the parties hereto (whether written or oral) which may have related to
the subject matter hereof or thereof in any way (but, for the avoidance of
doubt, excluding the Certificate of Incorporation and Bylaws). No party shall be
liable or bound to any other party in any manner with regard to the subjects
hereof or thereof by any warranties, representations or covenants except as
specifically set forth herein or therein.

* * * * *

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed on
their behalf this Indemnification Agreement as of the date first above written.

 

COMPANY: QORVO, INC. By:     Name:     Title:    

 

INDEMNITEE:   Name: